Citation Nr: 1630853	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-09 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to April 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  

The Veteran testified at a June 2016 Board videoconference hearing.  The hearing transcript is of record. 


FINDINGS OF FACT

1.  The Veteran had hazardous noise exposure in service.

2.  Currently diagnosed bilateral hearing loss is etiologically related to noise exposure in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran contends that bilateral hearing loss is related to exposure to acoustic trauma due in service.  After reviewing all the lay and medical evidence and resolving all reasonable doubt in his favor, hearing loss was incurred in service.  

The Veteran has currently-diagnosed bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385.  On the authorized VA audiological evaluation in December 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
50
55
60
LEFT
15
25
50
55
55

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  

On a March 2014 VA audiology consult, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
45
60
55
LEFT
10
35
55
60
65

Speech audiometry was tested using the CID W22, and not the not the Maryland CNC during the March 2014 consult.  Current audiometric data shows that the Veteran has a current hearing loss disability in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  

The Board finds that the Veteran experienced some degree of acoustic trauma in service.  During a June 2016 Board hearing, the Veteran testified that he was exposed to hazardous noise during fire watches while he was on guard duty.  He explained that while he served as a boatswain's mate, he was in close proximity to a five-inch gun aboard, the U.S.S. Donald B. Beary, while serving on guard duty.  He reported ear aches and headaches in service associated with the noise exposure.  A June 2016 statement from R.S., a friend of the Veteran, indicates that he observed a history of progressive hearing loss symptoms over approximately 20 years post-service.     

The Veteran's DD Form 214 shows that he served in the Navy aboard the U.S.S. Donald B. Beary, but does not identify a Military Occupational Specialty (MOS) as it appears that the Veteran received an early discharge under honorable conditions.  There is no indication, however, that the Veteran's report of noise exposure in service is not credible.  Private audiological opinions dated in February 2014 and March 2014 note noise exposure from drills, grinders, jet engines, and a 5-inch gun on the ship without the issuance of hearing protection in service.  The Board finds that the Veteran's reports with regard to noise exposure have been consistent throughout the record, and the type of noise exposure described by the Veteran is generally consistent with the circumstances of his shipboard service.  Accordingly, the Board finds that the Veteran experienced some degree of acoustic trauma in service.

The Board finds that the Veteran had minimal recreational noise exposure and no occupational noise exposure post-service.  In February 2014 and March 2014 private audiology opinion, the audiologist noted minimal recreational noise exposure from hunting with the use of hearing protection.  The Veteran testified in June 2016 that he worked as a painter post-service, predominantly painting schools with a roller and brush, and indicated no related occupational noise exposure.

While a December 2012 VA examiner opined that bilateral hearing loss was less likely than not caused by or a result of in-service noise exposure, the examiner reasoned that a hearing test conducted at discharge shows that the Veteran did not have hearing loss or hearing injury in service.  The regulations at 38 C.F.R. § 3.385, however, do not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  

In this case, the February 2014 and March 2014 private audiological opinions provide competent and credible evidence which relates hearing loss to service.  These opinions from K.T. and J.G., Board Certified Doctors of Audiology, address the Veteran's reported in-service noise exposure.  J.G. opined, based on such exposure, that it was likely that the Veteran's time in the Navy contributed to his hearing loss.  K.T. also opined that hearing loss was more likely than not associated with military noise exposure.  In a March 2014 supplemental opinion, K.T. reasoned that although the Veteran's hearing was within normal limits at discharge, hearing loss due to noise exposure often presents later in life and is not always immediate.  The audiologist reasoned that other common contributing factors to hearing loss could be ruled out, as the Veteran denied a family history of hearing loss, ear infections, ear surgery, head injuries, or illnesses that would contribute to hearing loss, and occupational noise exposure.  He had minimal recreational nose exposure.  He was exposed to loud noise in the military, to include weapons used in basic training, drills, grinders, jet engines, and a 5-inch gun.  Accordingly, K.T. reasoned that noise exposure in service was the only reasonable cause for the Veteran's hearing loss.  The Board finds that private opinions of record are probative, and that K.T. has provided sound reasoning for her opinion consistent with the Veteran's history of noise exposure.  Resolving reasonable doubt in his favor, service connection for bilateral hearing loss is warranted.



ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


